0otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on October 17, 2022.  Application No. 17/048,914, is a 371 of PCT/CN2019/08294, filed April 16, 2019, and claims foreign priority to Chinese Application No. CHINA 201810341153.0, filed April 17, 2018.  In a preliminary amendment filed October 19, 2020, Applicant cancelled claims 1-8, 33, and 34.  Claims 9-32 and 35-39 are pending.  Claims 30-32 and 35-39 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The elections were made without traverse in the reply filed on January 4, 2022.  Claims 9-29 are examined below.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022, has been entered.
Rejections Withdrawn
	The rejection of claims 9-25, 28, and 29 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Niwayama et al., 39(16) J. Med. Chem. 3044-45 (1996), is withdrawn in view of Applicant’s October 17, 2022, Amendment & Remarks.  
	Claims 9-25, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Muller et al., 39(17) J. Med. Chem. 3238-3240 (1996), is withdrawn in view of Applicant’s October 17, 2022, Amendment & Remarks.
	The rejection of claim 10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because claim 10 recites the limitation “carboxyl" for R2, is withdrawn in view of Applicant’s October 17, 2022, Amendment & Remarks.    
New Rejection Necessitated by Applicant’s October 17, 2022, Amendment
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-17, 20, 21, 23, 24, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wu et al., 27(9) Youji Huaxue 1110-1115 (2007) (citing the CAS abstract for the compounds disclosed therein).  The CAS abstract for Wu discloses the following compounds as well as pharmaceutical compositions thereof:  

    PNG
    media_image1.png
    266
    621
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    325
    595
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    325
    621
    media_image3.png
    Greyscale
.
(Wu et al, citing the CAS abstract for the compounds depicted above.)  These compounds read on compounds of formula (II), wherein formula (II) R1 is a substituted hydrocarbylcarbonylamino; X is CH2, and n is 1; R2 is a substituted hydrocarboxycarbonyl; R3 is hydrogen; and R4 is a methoxy. 

Conclusion
Claims 9-17, 20, 21, 23, 24, 28, and 29 are not allowed. 
Claim 27 is allowable.
Claims 18, 19, 22, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625